Citation Nr: 0004554	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant's VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, identifies 
both The American Legion and the Alabama Department of 
Veterans Affairs in the space designated for the name of the 
service organization recognized as the representative.  The 
law precludes the prosecution of a claim on a claimant's 
behalf by more than one representative at any one time.  38 
U.S.C.A. § 7105(b) (2) (West 1991); 38 C.F.R. § 20.601 
(1999).  Consequently, the appellant must clarify which 
organization he desires as his representative, and the 
designated organization must be afforded an opportunity to 
review the file and present arguments on his behalf.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action.

1.  The RO should inform the appellant 
that his current power of attorney is 
defective, in that The American Legion and 
the Alabama Department of Veterans Affairs 
are both designated as representative.  If 
he wishes representation, he must execute 
a power of attorney designating only one 
individual or organization as his 
representative.  The RO should provide the 
appellant with the appropriate form and 
instructions necessary to designate a 
power of attorney, in compliance with 
38 C.F.R. § 14.631 (1999).  Thereafter, 
the file should be referred to the 
designated representative, if any, for 
review and submission of additional 
arguments on the appealed issue, as listed 
on the title page.

After completion of the requested development, the case 
should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




